Citation Nr: 0712702	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel
REMAND

The veteran served on active duty from January 1964 to April 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board remanded the case to the RO in November 2004.  In 
part, the object of the remand was to attempt to obtain 
records from the U.S. Air Force Hospital, Barksdale AFB, 
Louisiana.  The claims folder contains a copy of an April 
2005 request for such records, but no response to that 
request or follow-up request.  A remand by the Court or the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  VA also had a duty to notify a claimant of 
the inability to obtain records.  38 C.F.R. § 3.159(e).  
Neither of these actions has been taken in this instance.

If another examination is scheduled, the veteran is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all records, 
including mental hygiene records, 
reflecting treatment provided the 
veteran at U.S. Air Force Hospital, 
Barksdale AFB, Louisiana during 1965.  
These records should be associated with 
the record on appeal.  If records are 
unavailable, please have the provider 
so indicate. End efforts to obtain 
these records only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain them 
would be futile and, if so, document 
that determination.  

2.  If additional service medical 
records are obtained, the veteran 
should be scheduled for a psychiatric 
examination for an opinion as to 
whether it is at least as likely as not 
(a probability of at least 50 percent) 
that the veteran has a current 
psychiatric disorder that began during 
his military service or is related to 
any event of such service, including 
the psychiatric symptoms diagnosed 
during service as an acute dissociative 
reaction.  The examiner should examine 
for and indicate what the best 
diagnosis(s) is, and indicate how the 
DSM-IV criteria for it are met.  A 
rationale must be provided for any 
opinion given.  The claims folder must 
be available to the examiner.

3.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




